Citation Nr: 0406296	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-07 007A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral epicondylitis of the elbows.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to June 1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2000 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  The August 2000 decision 
denied the claims for the bilateral knee and elbow disorders 
as not well grounded.  And after elimination of this 
requirement by the Veterans Claims Assistance Act (VCAA), the 
January 2002 decision readjudicated the claims on the full 
merits, i.e., de novo, but continued to deny them.

Also bear in mind, however, the claim for service connection 
for an elbow disorder ("arm condition") was first 
considered and denied by the RO even earlier, in May 1996.  
And the Board also issued a decision in April 1999 denying 
this claim.  See 38 U.S.C.A. § 7103(a)(West 2002); 38 C.F.R. 
§ 20.1104 (2003) (when the Board affirms a determination of 
the RO, that determination is subsumed by the final appellate 
decision).  See also 38 U.S.C.A. § 7103(a); 38 C.F.R. § 
20.1100(a) (a decision by the Board is final unless the 
Chairman of the Board orders reconsideration of the decision, 
or the claimant files an appeal to the United States Court of 
Appeals for Veterans Claims (Court/CAVC)).

Since there is finality to the Board's April 1999 decision, 
the veteran must submit new and material evidence to reopen 
the claim for his bilateral elbow disorder.  See 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board must make this preliminary threshold determination, 
regardless of what the RO did or did not do or ultimately 
concluded concerning this, because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  So the issue on appeal concerning the 
elbow disorder is whether new and material evidence has been 
received to reopen this claim.  Id.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims at issue are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part

Also, during your January 2003 hearing at the RO and in an 
informal hearing presentation submitted by your 
representative, you appear to raise an additional claim for 
service connection for a cervical spine disorder.  This 
additional claim, however, is not currently before the Board.  
38 C.F.R. § 20.200 (2003).  So it is referred to the RO for 
appropriate action.


REMAND

In other testimony during his January 2003 hearing at the RO, 
the veteran reported receiving treatment since 1995 or 1996 
at the VA Medical Center (VAMC) in Lyons, New Jersey.  He 
also said he underwent arthroscopic surgery on his left knee 
in 1990 at the Somerset Medical Center.  But there is no 
indication the RO attempted to obtain these records, which 
may contain important medical evidence or confirmation of 
earlier events.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claims at issue, they must be obtained.



Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act (VCAA) is completed in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims and the 
evidence, if any, the RO will obtain for 
him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  Also 
request that he submit any relevant 
evidence in his possession.

2.  Obtain the complete records of the 
veteran's treatment since 1995 or 1996 at 
the VAMC in Lyons, New Jersey.

3.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Somerset Medical Center concerning the 
arthroscopic surgery he underwent there 
on his left knee in 1990.

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.



The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




